Title: General Orders, 14 August 1781
From: Washington, George
To: 


                        

                            Head Quarters near Dobbs Ferry Tuesday August 14. 1781
                            Parole Normandy
                            Countersigns Burgundy
                            Champagne
                        
                        For the day Tomorrow
                        Major General Parson
                        Lieutenant Colonel Sherman
                        For Picquet Major Morrell
                        Inspector Captain Converse
                        A Fatigue party of one hundred men under proper officers (for three day,) are to parade tomorrow morning at 6
                            ô clock at Commissary Irwin’s Quarters—They will take their orders from Colonel Gouvion—The Quarter Master General will
                            furnish them with Fascine Hatchets.
                    